DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 10, 13, 14, 36, 41, 42, in the reply filed on 07/11/2022 is acknowledged.
Species election of PD-1 as a target gene and sequences of SEQ ID NOs: 6508, 69648, 2565, 67190, 66260, 25333, 25599, 25676, 3186 and 3209 is acknowledged. Claims 3-5 and 42 are withdrawn from further consideration as being drawn to non-elected species.
Claims 24, 25, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 10, 13, 14, 36, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 10 and 36, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 2, 6, 13-14 and 41 are rejected based on their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 13, 14, 36 and 41 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Agrawal et al (WO 2016/138278, September 2016, cited from IDS) as evidenced by NCBI Reference Sequence NM_005018.3 (GenBank, 1997, pages 1-5).
Concerning claims 1, 2 and 41 Agrawal et al disclose antisense oligonucleotides targeting PD1 (see Abstract, Table 3), wherein oligonucleotide of SEQ ID NO: 11 from Table 3 is 100% complementary and targets nucleotides 263-291 of exon 2 of NM_005018.3, which is a sequence of mRNA of human PD1 protein. Such sequence satisfies structural requirements of claims 1, 2 and 41, therefore functional limitations of the claims are expected to happen in the absence of evidence to the contrary.
Concerning claims 7, 10 and 13 Agrawal et al disclose that internucleoside linkage of the oligonucleotide can be phosphorothioate (see lines 1-3 on page 10).
Concerning claim 14 Agrawal et al disclose that the antisense oligonucleotide can be chemically linked to cholesterol (see paragraph [00125]), which is known in the art to enhance cellular uptake of the oligonucleotide.
Concerning claim 36 Agrawal et al disclose that the antisense oligonucleotide can be administered systemically (see paragraph [00175]) to a human (see paragraph [00161]), meaning that such oligonucleotide will affect any cell, including T-cell.

Claim(s) 1, 2, 7, 10, 13, 14 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machuy et al (WO 2011/029914, March 2011) as evidenced by NCBI Reference Sequence NM_005018.3 (GenBank, 1997, pages 1-5).
Concerning claims 1, 2 and 41 Machuy et al disclose antisense oligonucleotides (see lines 1-2 on page 18) for a number of proteins, including PDCD1 (same as PD1), such oligonucleotide can target sequence in the last column, 4th line, on page 29, which is a sequence of nucleotides 233-253 of exon 2 of NM_005018.3, a sequence of mRNA of human PD1 protein. Such antisense oligonucleotide sequence satisfies structural requirements of claims 1, 2 and 41, therefore functional limitations of the claims are expected to happen in the absence of evidence to the contrary.
Concerning claims 7, 10 and 13 Machuy et al disclose that internucleoside linkage of the oligonucleotide can be phosphorothioate (see lines 25-26 on page 22).
Concerning claim 14 Machuy et al disclose that the antisense oligonucleotide can be chemically linked to cholesterol (see bridging paragraph between pages 22-23), which is known in the art to enhance cellular uptake of the oligonucleotide.

Claim(s) 1, 2, 6, 7, 10, 13, 36 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welstead et al (WO 2015/161276, October 2015).
Concerning claims 1, 2, 6 and 41 Welstead et al disclose a gRNA oligonucleotide of SEQ ID NO: 927 (see sequence listing), 20 nucleotides long and fully comprising instant SEQ ID NO: 69648 (see lines 1-5 on page 16, lines 8-9 on page 30).  Such oligonucleotide sequence satisfies structural requirements of claims 1, 2, 6 and 41, therefore functional limitations of the claims are expected to happen in the absence of evidence to the contrary. See also the copy of search result below:

PN   WO2015161276-A2.
XX
CC PD   22-OCT-2015.
XX
CC PF   17-APR-2015; 2015WO-US026504.
XX
PR   18-APR-2014; 2014US-0981636P.
PR   25-MAR-2015; 2015US-0138246P.
XX
CC PA   (EDIT-) EDITAS MEDICINE INC.
XX
CC PI   Bumcrot DA,  Friedland AE,  Maeder ML,  Welstead GG;
XX
DR   WPI; 2015-64342U/75.
XX
CC PT   New guide RNA molecule comprising targeting domain used in composition 
CC PT   for treating subject suffering from cancer e.g. lymphoma, chronic 
CC PT   lymphocytic leukemia, head and neck cancer, and medulloblastoma.
XX
CC PS   Claim 5; SEQ ID NO 927; 437pp; English.
XX
CC   The invention relates to a guide RNA (gRNA) molecule comprising a 
CC   targeting domain which is complementary with a target domain of a T-cell 
CC   expressed gene. The T-cell expressed gene is FAS, BID, cytotoxic T-
CC   lymphocyte-associated antigen 4 (CTLA4), programmed cell death protein 1 
CC   (PDCD1 or PD-1), casitas B-lineage lymphoma b (CBLB), Src homology region
CC   2 domain-containing phosphatase-1 (PTPN6), T cell receptor (TCR) alpha 
CC   (TRAC) or TCR beta (TRBC) gene. The invention provides CRISPR/cas-related
CC   methods and compositions to affect T-cell proliferation, survival and/or 
CC   function by altering the T-cell expressed genes. The methods and 
CC   compositions of the invention are useful for the treatment of cancer in a
CC   subject, using an immunotherapy approach which involves administering 
CC   genetically engineered T-cells or T-cell precursors to the subject. The 
CC   invention claims: (a) a nucleic acid comprising a sequence encoding the 
CC   gRNA molecule; (b) a composition comprising the gRNA molecule; (c) a 
CC   method for altering a cell, comprising contacting the cell with the gRNA 
CC   molecule, a Cas9 molecule and (optionally) a second gRNA molecule; and 
CC   (d) a reaction mixture comprising the gRNA, a nucleic acid or the 
CC   composition, and a cell from a subject having cancer, or a subject which 
CC   would benefit from having a mutation at a T-cell target position of the 
CC   FAS, BID, CTLA4, PDCD1, CBLB, PTPN6, TRAC or TRBC gene. The present 
CC   sequence represents a nucleotide sequence of a targeting domain which is 
CC   used for knocking out the PDCD1 gene, wherein the targeting domain is 
CC   used in obtaining the gRNA molecule of the invention.
XX
SQ   Sequence 20 BP; 1 A; 3 C; 12 G; 0 T; 4 U; 0 Other;

  Query Match             100.0%;  Score 18;  DB 52;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CUGGGUGAGGGGCUGGGG 18
              ||||||||||||||||||
Db          2 CUGGGUGAGGGGCUGGGG 19

Concerning claims 7, 10, 13 Welstead et al disclose that such oligonucleotide can comprise phosphorothioate bonds (see lines 23-26 on page 347).
Concerning claim 36 Welstead et al disclose introducing such oligonucleotide into T-cells (see lines 10-15 on page 44, lines 2-5 on page 355).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635